EXHIBIT 10.1
 

[img001.jpg]  [img002.jpg]

 
February 8, 2013


VIA ELECTRONIC MAIL AND REGISTERED U.S. MAIL, RETURN RECEIPT REQUESTED


 

Berexco LLC & Internal Partners   Condor Energy Technology LLC 2020 N.
Bramblewood 4125 Blackhawk Plaza Circle, Suite 201 Wichita, Kansas 67206 
Danville, California 94506 Attn.:           Adam E. Beren Attn:  Frank C.
Ingriselli                      Charles Spradlin     PEDEVCO Corp. Hinkle Law
Firm, LLC (Escrow Agent)  4125 Blackhawk Plaza Circle, Suite 201 8621 East 21st
Street North, Suite 200 Danville, California 94506 Wichita, Kansas 67206-2991
Attn:  Frank C. Ingriselli Attn.:           John Broomes  



Re:           Termination of Agreement for Purchase of Term Assignment;
Agreement toTransfer Performance Deposit and Negotiate in Good Faith


Dear Mr. Beren:


This letter memorializes the agreement by and between Condor Energy Technology
LLC (“Condor”) and Berexco LLC and the Internal Partners (collectively referred
to herein as “Seller”) that Condor and Seller have mutually agreed to terminate
that certain Agreement for Purchase of Term Assignment dated effective November
30, 2012, by and between Condor and Seller (the “AFPOTA”) pursuant to Section
24.A of the AFPOTA, without fault of either party and with no liquidated damages
due or owing by either party to the other.  This letter and the agreements
contained herein shall supersede that certain letter from Condor to Seller dated
February 6, 2013, regarding termination of the AFPOTA, and Condor hereby
withdraws, rescinds, and repudiates said letter.  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the AFPOTA.


Seller and PEDEVCO Corp (“PEDEVCO”) further hereby agree, and Condor, a
partially-owned subsidiary of PEDEVCO, hereby approves and consents, to Seller
and PEDEVCO negotiating in good faith the terms and conditions of an alternative
transaction whereby PEDEVCO shall acquire the rights to the Leases previously
contemplated to be acquired under the AFPOTA by Condor (the “PEDEVCO-Berexco
Transaction”).  In contemplation of the proposed PEDEVCO-Berexco Transaction,
Condor, PEDEDVCO and Seller agree that the Performance Deposit in the amount of
Eight Hundred and Sixty-Four Thousand, Eight Hundred and Sixty-Six Dollars
($864,866.00), originally paid by Condor to the Hinkle Law Firm, LLC in
accordance with AFPOTA, plus all interest accrued thereon to date (the “Escrowed
Funds”), shall be retained and held in escrow by the Escrow Agent on PEDEVCO’s
behalf pending the entry into a new escrow agreement by and between PEDEVCO and
Seller in connection with the PEDEVCO-Berexco Transaction; provided, however,
that if no such new escrow agreement or no definitive documentation with respect
to the proposed PEDEVCO-Berexco Transaction is entered into by and between
PEDEVCO and Berexco by 5:00 p.m. Central Time, Friday, February 22, 2013, then
the Escrow Agent shall return the Escrowed Funds to PEDEVCO within two (2)
business days.
 
 
 
 

--------------------------------------------------------------------------------

 


In furtherance of the transactions contemplated herein, Condor does hereby
assign all its right, title, and interest in and to the Performance Deposit, and
all its rights and obligations under the existing Escrow Agreement, to PEDEVCO,
and said Escrow Agreement is hereby amended to afford PEDEVCO the right to
demand return of the Performance Deposit under the conditions set forth in the
last sentence of the preceding paragraph.


Escrow Agent joins this agreement for the sole purpose of approving the actions
contemplated herein with respect to the Escrow Agreement and the Performance
Deposit.  Seller, PEDEVCO, and Escrow Agent hereby ratify and confirm the Escrow
Agreement, as amended herein.


Regards,


/s/ Frank C.
Ingriselli                                                                                                
Frank C. Ingriselli
President and Chief Executive Officer
Condor Energy Technology LLC
PEDEVCO Corp.


Agreed to and Accepted:


Berexco LLC


By:  /s/ Adam E. Beren                                                      


Name:  Adam E. Beren                                                       


Title:           President                                               


Date:           2/8/13                                                    




Escrow Agent:


Hinkle Law Firm LLC


By:  /s/ John W. Broomes                                                 


Name:  John W. Broomes                                                  


Title:  Escrow
Agent                                                                     


Date:  February 8, 2013                                                      